SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH May, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1Q11 Results Release São Paulo, May 16, 2011 – (BM&FBOVESPA: TAMM4, NYSE: TAM) We present our results for the first quarter of 2011 (1Q11). The operating and financial information, except when indicated otherwise, are presented based on consolidated number and in Reais (R$), according to the international accounting principles, IFRS (International Financing Reporting Standards – issued by IASB). Highlights · Net revenue of R$ 3,042.5 a 16.8% increase compared to 1Q10, mainly due to increase in passenger revenue and the creation of Multiplus · Net Income of R$128.8 million reversing a net loss of R$ 71.0 million in 1Q10 · Total RASK of R$15.9 cents, 3.9% growth versus 1Q10 · International RASK in dollars was 7.0 cents, a 2.1% increase compared with 1Q10 · CASK of R$15.4 cents, an increase of 3% compared to 1Q10 · CASK-ex fuel of R$9.8 cents, a 3.8% decrease compared to same period last year · Increase of 11.9% in the number of transported passengers registering 9.3 million in the first quarter 2011 · EBIT of R$ 110.2 million, an increase of 43.6% representing a margin of 3.6% · Load factor of 74%, combining the domestic and international markets, an increase of 1.9 percentage points versus the same period last year. LATAM In August 13, we have announced, together with LAN, the intention to combine the two holdings into one single controlling entity. After that we entered into a due diligence period, which was completed in September. No matter that could put at risk the agreement was identified. On October 20 we presented to ANAC, the Brazilian aviation authority, the final transaction’s structure. On January 18, 2011, we signed the binding agreement that includes an Implementation Agreement and an Exchange Offer Agreement (the “ Executed Contracts
